DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 05/03/2021.  Claims 1, 4 – 7, 10, 12 – 15, 17, 24, and 25 are pending in the present application.  This action is made FINAL, as necessitated by amendment.

Response to Arguments
03.	Applicant’s arguments with respect to claims 1, 4 – 7, 10, 12 – 15, 17, 24, and 25 have been considered, but are moot in view of the new ground(s) of rejection.
	Applicant argues that the prior art references do not disclose a minimum number of times visiting a landmark within a predetermined timeframe.  Examiner respectfully agrees that the current prior art does not fully disclose this limitation.  However, there is no definition or explanation as to what the minimum number of times is or how it is calculated (it could simply be 1, i.e. that a user visited the location), or what the predetermined timeframe is or how it is calculated (it could just be any time period).  Regardless, Examiner has relied upon a new prior art reference, Tseng, to teach that the number of visits by a user to landmarks in a time period is used as a ranking criteria.

Claim Rejections - 35 USC § 103
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

05.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


06.	Claims 1, 4 – 7, 10, 12 – 15, 17, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Baudisch et al. (US PGPub 2009/0143984), hereinafter “Baudisch”, in view of Tseng et al. (US Patent 9,618,354), hereinafter “Tseng”, in further view of King et al. (US PGPub 2010/0217525), hereinafter “King”.
	Consider claim 1, Baudisch discloses a computer-implemented method, comprising:
	obtaining, by one or more processors, a search request for a given geographical region in accordance with a client query at a client device (paragraphs [0023], [0027], [0045], a search is performed for a particular geographic area);
	obtaining, by the one or more processors, one or more search results for the search request, the one or more search results corresponding to one or more places of interest in the given geographical region (paragraphs [0047], [0054], [0068], results are obtained that include locations of interest at the geographic area);
	identifying, by the one or more processors, a set of personalized landmarks in the given geographical region, the set of personalized landmarks being personally familiar areas or personally familiar points of interest of a user (paragraphs [0008], [0023], [0025], [0061], landmarks that the user is familiar with or has visited are identified), wherein identifying the set of personalized landmarks includes determining the user visited the personally familiar areas or personally familiar points of interest a [minimum] number of times (paragraphs [0023], [0034] – [0036], [0061], a determination is made that a user visited a landmark location);
	determining, by the one or more processors, a geographic area displayed on a map in a viewport of the client device includes one or more locations of a subset of personalized landmarks included in the set of personalized landmarks (paragraphs [0008], [0034], [0036], [0037], a user’s familiarity with landmarks is determined and used in the display of the maps for the user);
	qualifying, by the one or more processors, from the subset of personalize landmarks, one or more of the personalized landmarks that meet a physical location criteria (paragraphs [0008], [0023], [0025], [0061], the landmarks can be selected based on their location);
	selecting, by the one or more processors, one or more personalized landmarks from the qualified personalized landmarks (paragraphs [0008], [0023], [0025], [0061], the landmarks can be selected for the user); 
	generating for each of the selected one or more personalized landmarks, by the one or more processors for presentation by the client device, at least one of textual, audible or visual information to guide the user of the client device from the respective personalized landmark to the at least one of the one or more places of interest (paragraphs [0058], [0063], [0068], information about the landmark is supplied to the 
user).
	However, Baudisch does not specifically disclose utilizing a number of times a user visited a landmark in a timeframe.
	In the same field of endeavor, Tseng discloses a method comprising:
	the user visited the personally familiar areas or personally familiar points of interest a minimum number of times within a predetermined timeframe (column 5 line 49 – column 6 line 5, the number of times a user visits a landmark or type of landmark within a time period is determined, which is used to determine the usefulness of that landmark for the user). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the frequency of visits by a user to a landmark taught by Tseng into the user driven navigation system taught by Baudisch for the purpose of allowing improved navigation for a user by allowing different landmarks to be scored differently so that directions can be provided which allow a user to go through a more familiar area.
	However, Baudisch and Tseng do not specifically disclose utilizing a line of sight of the landmark to the place of interest.
	In the same field of endeavor, King discloses a method comprising:
	a qualified landmark meets the physical location criteria comprising a line of sight between the respective personalized landmark and at least one of the one or more places of interest (paragraphs [0032], [0048], navigation is provided to a user, which includes selecting a landmark that is in the line-of-sight of the user’s destination, which is used to assist the user’s navigation). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the line-of-sight of a landmark to a destination taught by King into the directions for a user utilizing landmarks taught by Baudisch and Tseng for the purpose of allowing improved navigation to a user to a destination by allowing for landmarks that are more likely to be seen by the user to be used in the navigation process.
	Consider claim 4, and as applied to claim 1 above, Baudisch discloses a method comprising:
	each personalized landmarks in the set of personalized landmarks is at a respective geographical location previously visited by the user (paragraphs [0034] – [0036], [0061], the user has familiarity with or has visited the landmarks and geographic area).
	Consider claim 5, and as applied to claim 4 above, Baudisch discloses a method comprising:
	the associations between the user and the set of personalized landmarks comprise data, stored in computer memory, indicative of the user having previously visited each personalized landmark in the set of personalized landmarks (paragraphs [0034] – [0036], [0061], the user has familiarity with or has visited the landmarks and geographic area).
	Consider claim 6, and as applied to claim 1 above, Baudisch discloses a method comprising:
	the physical location criteria further comprises a predetermined physical distance (paragraphs [0035], [0038], a distance between the landmark and target location is considered).
	Consider claim 7, and as applied to claim 1 above, Baudisch discloses a method comprising:
	generating the at least one of textual, audible or visual information includes fuzzing information about the selected personalized landmark (paragraphs [0041], [0042], the precision of the landmark is used to determine the information about the landmark).
	Consider claim 10, and as applied to claim 1 above, Baudisch discloses a method comprising:
	applying data identifying the selected personalized landmarks as a ranking signal to select a subset of search results to present in response to the search request (paragraphs [0031] – [0033], [0045], the landmarks are ranked based on the familiarity to the user and other factors).
	Consider claim 12, and as applied to claim 11 above, Baudisch discloses a method comprising:
	determining the subset of personalized landmarks is performed prior to obtaining the search request (paragraphs [0059] – [0061], information about the landmarks can be obtained before a user performs the search).
	Consider claim 13, and as applied to claim 1 above, Baudisch discloses a method comprising:
	the selected personalized landmarks are further selected based on one or more of an amount of prior visits to a particular personalized landmark, and an ease of accessibility between the particular personalized landmark and the place of interest (paragraphs [0034] – [0036], [0061], the user has familiarity with or has visited the landmarks and geographic area).
	Consider claim 14, and as applied to claim 1 above, Baudisch discloses a method comprising:
	the visual information is other, non-textual, visual information (paragraph [0027], the information can be output in a multitude of ways).
	Consider claim 15, Baudisch discloses a system comprising:
	one or more processors and memory for storing instructions that, when executed by the one or more processors, cause the system to (paragraphs [0021]):
	obtain a search request for a given geographical region in accordance with a client query at a client device (paragraphs [0023], [0027], [0045], a search is performed for a particular geographic area);
	obtain one or more search results for the search request, the one or more search results corresponding to one or more places of interest in the given geographical region (paragraphs [0047], [0054], [0068], results are obtained that include locations of interest at the geographic area);
	identify a set of personalized landmarks in the given geographical region, the set of personalized landmarks being personally familiar areas or personally familiar points of interest of a user (paragraphs [0008], [0023], [0025], [0061], landmarks that the user is familiar with or has visited are identified), wherein identifying the set of personalized landmarks includes determining the user visited the personally familiar areas or personally familiar points of interest a [minimum] number of times (paragraphs [0023], [0034] – [0036], [0061], a determination is made that a user visited a landmark location);
	determine a geographic area displayed on a map in a viewport of the client device includes one or more locations of a subset of personalized landmarks included in the set of personalized landmarks (paragraphs [0008], [0034], [0036], [0037], a user’s familiarity with landmarks is determined and used in the display of the maps for the user);
	qualify, from the subset of personalize landmarks, one or more of the personalized landmarks that meet a physical location criteria (paragraphs [0008], [0023], [0025], [0061], the landmarks can be selected based on their location);
	select, one or more personalized landmarks from the qualified personalized landmarks (paragraphs [0008], [0023], [0025], [0061], the landmarks can be selected for the user); 
	generate, for each of the selected one or more personalized landmarks, for presentation by the client device, at least one of textual, audible or visual information to guide the user of the client device from the respective personalized landmark to the at least one of the one or more places of interest (paragraphs [0058], [0063], [0068], information about the landmark is supplied to the user).
However, Baudisch does not specifically disclose utilizing a number of times a user visited a landmark in a timeframe.
	In the same field of endeavor, Tseng discloses a system comprising:
	the user visited the personally familiar areas or personally familiar points of interest a minimum number of times within a predetermined timeframe (column 5 line 49 – column 6 line 5, the number of times a user visits a landmark or type of landmark within a time period is determined, which is used to determine the usefulness of that landmark for the user). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the frequency of visits by a user to a landmark taught by Tseng into the user driven navigation system taught by Baudisch for the purpose of allowing improved navigation for a user by allowing different landmarks to be scored differently so that directions can be provided which allow a user to go through a more familiar area.
	However, Baudisch and Tseng do not specifically disclose utilizing a line of sight of the landmark to the place of interest.
	In the same field of endeavor, King discloses a system comprising:
	a qualified landmark meets the physical location criteria comprising a line of sight between the respective personalized landmark and at least one of the one or more places of interest (paragraphs [0032], [0048], navigation is provided to a user, which includes selecting a landmark that is in the line-of-sight of the user’s destination, which is used to assist the user’s navigation). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the line-of-sight of a landmark to a destination taught by King into the directions for a user utilizing landmarks taught by Baudisch and Tseng for the purpose of allowing improved navigation to a user to a destination by allowing for landmarks that are more likely to be seen by the user to be used in the navigation process.
	Consider claim 17, Baudisch discloses a non-transitory computer-readable recording medium having instructions stored thereon, the instructions, when executed by one or more processors, cause the one or more processors to (paragraph [0098]):
	obtain a search request for a given geographical region in accordance with a client query at a client device (paragraphs [0023], [0027], [0045], a search is performed for a particular geographic area);
	obtain one or more search results for the search request, the one or more search results corresponding to one or more places of interest in the given geographical region (paragraphs [0047], [0054], [0068], results are obtained that include locations of interest at the geographic area);
	identify a set of personalized landmarks in the given geographical region, the set of personalized landmarks being personally familiar areas or personally familiar points of interest of a user (paragraphs [0008], [0023], [0025], [0061], landmarks that the user is familiar with or has visited are identified), wherein identifying the set of personalized landmarks includes determining the user visited the personally familiar areas or personally familiar points of interest a [minimum] number of times (paragraphs [0023], [0034] – [0036], [0061], a determination is made that a user visited a landmark location);
	determine a geographic area displayed on a map in a viewport of the client device includes one or more locations of a subset of personalized landmarks included in the set of personalized landmarks (paragraphs [0008], [0034], [0036], [0037], a user’s familiarity with landmarks is determined and used in the display of the maps for the user);
	qualify, from the subset of personalize landmarks, one or more of the personalized landmarks that meet a physical location criteria (paragraphs [0008], [0023], [0025], [0061], the landmarks can be selected based on their location);
	select, one or more personalized landmarks from the qualified personalized landmarks (paragraphs [0008], [0023], [0025], [0061], the landmarks can be selected for the user); 
	generate, for each of the selected one or more personalized landmarks, for presentation by the client device, at least one of textual, audible or visual information to guide the user of the client device from the respective personalized landmark to the at least one of the one or more places of interest (paragraphs [0058], [0063], [0068], information about the landmark is supplied to the user).
	However, Baudisch does not specifically disclose utilizing a number of times a user visited a landmark in a timeframe.
	In the same field of endeavor, Tseng discloses a medium comprising:
	the user visited the personally familiar areas or personally familiar points of interest a minimum number of times within a predetermined timeframe (column 5 line 49 – column 6 line 5, the number of times a user visits a landmark or type of landmark within a time period is determined, which is used to determine the usefulness of that landmark for the user). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the frequency of visits by a user to a landmark taught by Tseng into the user driven navigation system taught by Baudisch for the purpose of allowing improved navigation for a user by allowing different landmarks to be scored differently so that directions can be provided which allow a user to go through a more familiar area.
	However, Baudisch and Tseng do not specifically disclose utilizing a line of sight of the landmark to the place of interest.
	In the same field of endeavor, King discloses a medium comprising:
	a qualified landmark meets the physical location criteria comprising a line of sight between the respective personalized landmark and at least one of the one or more places of interest (paragraphs [0032], [0048], navigation is provided to a user, which includes selecting a landmark that is in the line-of-sight of the user’s destination, which is used to assist the user’s navigation). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the line-of-sight of a landmark to a destination taught by King into the directions for a user utilizing landmarks taught by Baudisch and Tseng for the purpose of allowing improved navigation to a user to a destination by allowing for landmarks that are more likely to be seen by the user to be used in the navigation process.
	Consider claim 24, and as applied to claim 15 above, Baudisch discloses a system comprising:
	the physical location criteria further includes a predetermined physical distance (paragraphs [0035], [0038], a distance between the landmark and target location is considered).
	Consider claim 25, and as applied to claim 17 above, Baudisch discloses a medium comprising:
	the physical location criteria further includes a predetermined physical distance (paragraphs [0035], [0038], a distance between the landmark and target location is considered).

Conclusion
07.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

08.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

09.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

May 20, 2022